           Case 19-00252-JJG-13                      Doc 68          Filed 11/14/20              EOD 11/15/20 00:19:07                      Pg 1 of 2
                                                              United States Bankruptcy Court
                                                               Southern District of Indiana
In re:                                                                                                                 Case No. 19-00252-JJG
Johnny Darrell Lorick                                                                                                  Chapter 13
       Debtor(s)
                                                     CERTIFICATE OF NOTICE
District/off: 0756-1                                                  User: admin                                                                 Page 1 of 1
Date Rcvd: Nov 12, 2020                                               Form ID: SF00200                                                           Total Noticed: 1
The following symbols are used throughout this certificate:
Symbol          Definition
+                Addresses marked '+' were corrected by inserting the ZIP, adding the last four digits to complete the zip +4, or replacing an incorrect ZIP. USPS
                 regulations require that automation-compatible mail display the correct ZIP.


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on Nov 14, 2020:
Recip ID                 Recipient Name and Address
db                     + Johnny Darrell Lorick, 6445 Harrison Ridge Blvd., Indianapolis, IN 46236-7820

TOTAL: 1

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
Electronic transmission includes sending notices via email (Email/text and Email/PDF), and electronic data interchange (EDI).
NONE


                                                       BYPASSED RECIPIENTS
The following addresses were not sent this bankruptcy notice due to an undeliverable address, *duplicate of an address listed above, *P duplicate of a
preferred address, or ## out of date forwarding orders with USPS.
NONE


                                                      NOTICE CERTIFICATION
I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities
in the manner shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and
belief.

Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed .R. Bank. P.2002(a)(1), a notice containing the
complete Social Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains
the redacted SSN as required by the bankruptcy rules and the Judiciary's privacy policies.

Date: Nov 14, 2020                                            Signature:           /s/Joseph Speetjens
    Case 19-00252-JJG-13    Doc 68   Filed 11/14/20   EOD 11/15/20 00:19:07   Pg 2 of 2

                         UNITED STATES BANKRUPTCY COURT                  SF00200 (rev 07/2019)
                               Southern District of Indiana
                                46 E. Ohio St., Rm. 116
                                 Indianapolis, IN 46204
In re:

Johnny Darrell Lorick,                                Case No. 19−00252−JJG−13
            Debtor.

                                 NOTICE OF HEARING

An Objection to Motion to Dismiss Case was filed on November 11, 2020, by Debtor
Johnny Darrell Lorick. The Court, after reviewing this document, determines that a
hearing is required.

NOTICE IS GIVEN that a hearing will be held as follows:

         Date: December 15, 2020
         Time: 02:30 PM EST
         Place: 877−848−7030; access code 8891756

Motions for continuance must be filed no later than 7 days prior to the hearing. Motions
for continuance filed less than 7 days prior to the hearing will be granted only upon a
showing of good cause. Every motion for continuance must indicate whether opposing
counsel objects to the continuance or what efforts were made to contact opposing
counsel regarding the request for continuance.

Any referenced document can be found at pacer.insb.uscourts.gov or may be requested
from the filing party.

Dated: November 12, 2020                     Kevin P. Dempsey
                                             Clerk, U.S. Bankruptcy Court
